Citation Nr: 1627265	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected residuals, status post septoplasty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1998 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (i.e., Travel Board hearing). A transcript of that hearing is of record.
 
After the supplemental statement of the case issued in August 2015, additional evidence was added to the record in April and May 2016. As this evidence is not pertinent to the issue on appeal, neither remand for the issuance of another supplemental statement of the case or a waiver of RO review of the evidence is required.

The Veteran was represented before VA by a private attorney who is no longer accredited to practice before the agency. As the Veteran has not appointed another representative, he is considered unrepresented in this matter. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.






REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to obtain an addendum opinion.

The Veteran contends that his obstructive sleep apnea is related to service, to include as a result of Gulf War service, or is secondary to his service-connected residuals status post septoplasty.

The Veteran's service treatment records reveal that he had a nasal septoplasty and turbinate reduction in March 2002 and has been awarded a 10 percent evaluation. 
After participating in a sleep study, the Veteran was diagnosed with obstructive sleep apnea in 2009 and uses a Continuous Positive Airway Pressure (CPAP) machine for treatment.

The Board acknowledges a September 2009 note from the Veteran's private doctor that states "[the Veteran] suffers from obstructive sleep apnea which is directly related to upper airway obstruction caused by deviated septum."  

The Veteran was afforded a VA examination in April 2011. The examiner noted the Veteran's prior nasal septoplasty and subsequent sleep study and diagnosis of sleep apnea in 2009. After reviewing the claims file, the examiner determined that it is less likely than not that the Veteran's mild obstructive sleep apnea is a residual of his in-service septoplasty to correct a right deviated septum and right turbinate reduction. The examiner explained that during the Veteran's 2009 sleep study and present examination, the Veteran's left nasal passage is the most obstructed, but the septoplasty corrected problems with his right nasal passage. The examiner opined that the Veteran was likely born with larger than normal inferior turbinates of both sides and according to the March 2002 surgeon's notes, a significant portion of the Veteran's right large inferior turbinate was bone that had to be removed. The examiner also noted that the Veteran's right nasal passage was improved and that the left nasal passage is now "the worst." However, the examiner did not address whether the Veteran's sleep apnea was aggravated by his service-connected residuals, status post septoplasty.

The Veteran was afforded another VA examination in April 2013. The examiner noted the Veteran's in-service nasal septoplasty and subsequent diagnosis of sleep apnea in 2009, as well as service treatment records from October 1997 reporting that the Veteran suffered from frequent or common colds and hay fever. It was also reported that the Veteran suffered from upper respiratory allergies that were treated with over the counter medication. The examiner stated that "obstructive sleep apnea is a condition caused by variations in craniofacial anatomy with repetitive collapse of the upper pharyngeal airways in the supine position." The examiner determined that the Veteran's obstructive sleep apnea is less likely than not to have had its onset in service, citing to a June 2006 questionnaire where the Veteran denied having frequent trouble sleeping. The examiner then confirmed the previous VA medical opinion, reasoning that the Veteran's obstructive sleep apnea was less likely than not to have had onset in the military or to be secondary to his deviated nasal septum, septoplasty, or turbinate reduction. However, this examiner did not conduct an aggravation analysis either.

The examiner who performed the April 2013 examination provided an addendum in August 2015. The examiner reiterated that "obstructive sleep apnea is a condition caused by variations in craniofacial anatomy with repetitive collapse of the upper pharyngeal airways in the supine position" and stated that it is a diagnosable condition with a known etiology. The examiner further opined that "it does not fall under the umbrella of illnesses with unknown or partially known etiologies related to exposure to hazardous environmental substances in South West Asia. Hence, it is less likely than not to be related to [the Veteran's] service in the Gulf War."

The Veteran testified at a Travel Board hearing in April 2016. He claimed to have some breathing difficulties in service, but his bunkmates and fellow sailors did not notice him snoring or report any sleeping problems. The Veteran stated that his ex-wife noticed that he was snoring heavily after he returned from service in 2006, but he did not know about sleep apnea and did not seek treatment for any breathing problems until the 2009 sleep study. The Veteran also indicated that the CPAP machine helps alleviate his breathing and snoring problems while sleeping.

Unfortunately, the Board finds that the April 2011 and April 2013 examinations are inadequate insofar as the aggravation portion of secondary service connection is concerned. El-Amin vs. Shinseki, 26 Vet. App. 136, 140-41 (2013) (medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation). A remand is therefore necessary to obtain an adequate opinion for the Veteran's secondary service connection claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the Veteran's secondary service connection claim for obstructive sleep apnea. The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner determines a new examination is required, such an examination shall be provided. 

(a) The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was aggravated beyond its natural progression by his service-connected residuals, status post septoplasty. 

(b) If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

(c) The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

2. Review the examination report for compliance with the Board's directives. If necessary, any corrective action should be undertaken prior to recertification to the Board.

3. Then, readjudicate the issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected residuals, status post septoplasty. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




